Citation Nr: 0722169	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-24 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 through 
November 1986, with additional reserve service that has yet 
to be verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The June 2004 Statement of the Case (SOC) addressed the 
issues of service connection for disabilities of the 
bilateral knees, left shoulder, left ankle, left foot, neck, 
back, ear, urinary tract, and skin, as well as bilateral 
hearing loss and tinnitus.  In his July 2004 substantive 
appeal to the Board, the veteran limited his appeal and 
thereby only perfected his appeal as to the issues of service 
connection for a bilateral knee disability, a back 
disability, bilateral hearing loss, and tinnitus claims.  As 
such, the Board's jurisdiction is limited to the issues on 
the cover sheet of this decision.

In June 2007, the veteran's representative submitted a 
statement discussing disabilities of the foot, ankle, neck, 
shoulder and skin, in addition to the claims before the Board 
at this time.  This discussion implies that the veteran 
wishes to reopen the claims for service connection of the 
left foot, left ankle, left shoulder, and skin, which were 
denied in the August 2002 rating decision, but not 
substantively appealed, as discussed above.  These issues 
are, therefore, REFERRED to the RO for clarification or other 
appropriate action.

The present appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

The veteran's claims for service connection for knee and back 
disabilities, and hearing loss and tinnitus, are not ready 
for appellate review.

Private Medical Records
In July 2005, the veteran submitted statements from two 
private doctors.  One doctor addressed the issue of back and 
knee disabilities, stating that she had treated the veteran 
for back and knee pain "since about 2001."  See Pineda 
report dated June 2005.  While the doctor associated the 
veteran's pain with service, there is no current diagnosis 
given.  Complaints of pain alone are not enough to establish 
service connection.  There must be competent medical evidence 
of a current disability resulting from that condition or 
injury.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  The doctor also 
failed to submit supporting treatment records, or refer to 
specific treatment, to substantiate her nexus opinion.  VA 
must, under 38 C.F.R. § 3.159(c)(1), assist the veteran in 
obtaining these relevant treatment records. 

The second private doctor's statement pertains to the 
veteran's hearing loss and tinnitus claims.  The doctor's 
clinical findings are discussed below.  Here, it must be 
noted that the report shows a plan of seeing the veteran 
annually for evaluation of his hearing loss.  See Orlando 
Ear, Nose & Throat Associates report dated January 2005.  
More than two years have passed since the January 2005 report 
and no additional evidence has been received into the claims 
folder.  It is imperative that all relevant medical evidence 
is associated with the claims folder before a decision can be 
made as to the veteran's claims.  Again, 38 C.F.R. 
§ 3.159(c)(1) requires VA to assist the veteran in obtaining 
relevant records from the private ear, nose and throat 
specialist.  

Reserve Service Dates and Characterization
The veteran's dates of active service are not entirely clear 
from the record.  There is a Form DD-214 in the claims folder 
that shows active duty dates of July 1981 through November 
1986, with six months of prior active service, and more than 
nine years of prior inactive service.  Also, on the veteran's 
June 2001 claim form, he stated that he was a Merchant Marine 
from October 1967 through June 1971, and also reported that 
he was in the active reserve at the time the claim was filed.  
There are service medical records from reserve service into 
2001, including a May 2001 audiological evaluation showing 
bilateral hearing loss as it is defined in 38 C.F.R. § 3.385.  
There is also an April 1971 report, which shows that the 
veteran was in fact in some sort of service at that time.  It 
is imperative that the Board know the veteran's exact dates 
of all service, and, with regard to reserve service, all 
specific dates of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).  This 
information is required so that a factual determination can 
be made as to whether any of the veteran's claimed 
disabilities were incurred in a period of service for which 
compensation is available.  Thus, a remand is required.

Examination
The veteran has requested VA examinations for his claimed 
disabilities several times.  Under 38 C.F.R. § 3.159(c)(4), a 
medical examination is warranted when there is not enough 
information and evidence of record to decide the claim, but 
there is evidence of a current disability, evidence of an 
event or manifestation of a disability in service, and a 
possible link between the two.  This scenario exists for all 
four of the veteran's claimed disabilities.

During service, the veteran complained of left knee pain.  
See January 1982 and August 1984 handwritten treatment notes.  
He was also treated for lower back pain and mild lumbar L-5 
radiculopathy.  See July 1984 treatment note and undated EMG 
report.  His October 1986 separation examination report shows 
a notation of mild sensorineural hearing loss.  A May 2001 
audiological report shows hearing loss clearly within the 
realm of a 38 C.F.R. § 3.385 disability.  Whether this was 
incurred during service can only be determined after the 
veteran's service dates are researched and clarified.  
Nonetheless, there is evidence that the veteran's claimed 
disabilities may have been incurred in service.

The private treatment records submitted in July 2005 lend 
support to the notion that the veteran currently has back and 
knee disabilities as well as hearing loss and tinnitus, and 
both reports suggest that these disabilities resulted from 
service.  However, the exact nature of the current 
disabilities is not evidenced from these reports.  The 
January 2005 report from Orlando Ear, Nose & Throat 
Associates shows an impression of noise-induced hearing loss.  
However, the audiological findings are not apparent in the 
report such that it can be determined whether the veteran has 
hearing loss in accordance with VA regulation.  A current 
audiological examination would determine that fact and, also, 
a review of the service records at the time of the 
examination would allow for a comprehensive opinion as to the 
etiology of any hearing loss and tinnitus diagnosed.

The June 2005 report from the private doctor of internal 
medicine shows that the veteran has complained of back and 
knee pain for a number of years, but does not provide a 
current diagnosis.  Also, the suggestion in the report that 
his "current condition is as likely as not" related to 
service, is made without explanation and without reference to 
any event of service.  As such, it raises a possibility of 
service connected back and knee disabilities, but does not 
provide adequate information to make an assessment at this 
time.  

As such, VA examination is warranted for all of the veteran's 
claimed disabilities.

Notice
During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1).  Obtain from the veteran 
authorizations to obtain medical evidence 
and then obtain all relevant private 
treatment records, including but not 
limited to those from Dr. Pineda and 
Orlando Ear, Nose & Throat Associates.  
Associate all records obtained with the 
claims folder.

3.  Verify all of the veteran's dates of 
service, including active service, active 
duty for training (ACDUTRA), inactive duty 
for training (INACDUTRA), service with the 
U.S. Merchant Marines, and any other 
periods of service.  Identify these 
periods separately and with particularity, 
so that the Board can identify the type of 
service at a time in which the veteran's 
claimed disabilities may have manifested.

4.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all service 
medical records associated with each 
period of service identified by the action 
required in paragraph number 3, above.  
Associate all records obtained with the 
claims folder.



5.  Once all of the above development 
occurs, afford the veteran a VA 
examination for each of his claimed 
disabilities.  The examiner(s) must be 
provided a copy of the claims folder for 
review in association with the 
examination.  The examiner is asked to 
assess the veteran's current physical 
condition and provide diagnoses, or state 
that there is no diagnosis, with regard to 
each of the veteran's claimed 
disabilities.

If a current back, knee, hearing loss, or 
tinnitus diagnosis is made, the examiner 
should provide an opinion regarding the 
etiology of each diagnosis by addressing 
the following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
back/knee/hearing loss/tinnitus disability 
was caused by disease or injury during 
service?  A complete rationale should be 
provided for any opinion expressed.

6.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



